COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


BRYANT KEITH WINBORNE
                                                                MEMORANDUM OPINION *
v.     Record No. 1650-09-1                                         PER CURIAM
                                                                  NOVEMBER 3, 2009
CITY OF PORTSMOUTH


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Bryant K. Winborne, pro se, on brief).

                 No brief for appellee.


       Bryant K. Winborne appeals a decision of the Workers’ Compensation Commission

finding that the deputy commissioner did not err in dismissing Winborne’s claims for failure to

respond to discovery. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Winborne v. City of Portsmouth, VWC File No. 170-42-42 (June 3, 2009).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.